UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant To Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 18, 2007 Host America Corporation (Exact name of registrant as specified in its charter) Colorado 0-16196 06-1168423 (State or other jurisdiction of incorporation) Commission File Number IRS Employer Identification Number Two Broadway Hamden, Connecticut 06518 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(203) 248-4100 Not Applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7.Regulation FD Item 7.01. Regulation FD Disclosure. Attached as Exhibit 99.1 to this Current Report on Form 8-K isslide number40 that was incorrectly included in the Form 8-K filed earlier today, June 18, 2007 and which was presented to shareholders at Host America Corporation's Annual Meeting of Shareholders on June 18, 2007 at 10:00 a.m., EDT, at Quinnipiac University, 275 Mount Carmel Avenue, Hamden, Connecticut 06518. In accordance with General Instruction B.2 of Form 8-K, the information in this Item and the exhibit attached hereto shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Number Exhibit Title or Description 99.1 Annual Meeting Update. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOST AMERICA CORPORATION Dated:June 18, 2007 By: /s/ Michael C. Malota Michael C. Malota Chief Financial Officer 3 HOST AMERICA CORPORATION EXHIBIT INDEX Exhibit Number Exhibit Title or Description 99.1 Annual Meeting Update. 4
